 1                       UNITED STATES DISTRICT COURT

 2                              DISTRICT OF NEVADA
 3   UNITED STATES OF AMERICA,                  Case No. 2:15-cr-00285-APG-EJY-2
 4               Plaintiff,                     Order Resetting Deadline for
 5                                              Defendant’s Response to the
           v.
                                                Government’s Motion to
 6   BENJAMIN GALECKI,                          Substitute and Forfeit Property
                                                (ECF No. 582)
 7               Defendant.
 8
 9
10         IT IS HEREBY ORDERED that the current May 27, 2021 deadline for
11   Defendant’s Response to the Government’s Motion to Substitute and Forfeit
12   Property (ECF No. 582) is vacated, extended by 60 days, and reset for
13   July 26, 2021.
14                     28th day of May, 2021.
           Dated this ____
15
16                                   ____________________________________________
                                     UNITED STATES DISTRICT COURT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                4
